Citation Nr: 0316211	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-00 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty from November 
1969 to November 1976 and from November 1981 to January 1988.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1996 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the veteran was denied entitlement to 
service connection for residuals of a back injury.  

Additional evidence, in the form of an expert medical 
opinion, was requested by the Board in January 2003.  See 38 
C.F.R. § 20.901 (2002).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran has a current back disability due to injuries 
sustained during his active military service.


CONCLUSION OF LAW

A back disability was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders, including arthritis, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one-
year) following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Back Disability

The veteran contends that he currently suffers from a back 
disability due to injuries, which were incurred in active 
service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are supported by the record, and that 
his claim for service connection for a back disability is 
warranted.

The veteran's September 1969 enlistment examination report 
and November 1976 separation examination report both 
indicated he was in normal health.  

Additional service medical records reflect that in January 
1982 the veteran first complained of back pain after running 
stairs.  A September 1982 treatment note listed an assessment 
of musculoskeletal pain and paravertebral muscle spasm after 
the veteran complained of back pain in his lumbar region.  An 
additional treatment note from October 1982 listed an 
assessment of mechanical low back pain.  In April 1983, the 
veteran suffered low back strain and a contusion after an 
accident in which his back slammed into a tree.  The examiner 
noted mild right paravertebral muscle tenderness upon 
palpitation.  Assessments of low back pain and mild right 
sciatica were noted in a May 1983 examination report.  The 
examiner also specifically stated that the veteran was nearly 
asymptomatic.  An examiner diagnosed the veteran with back 
strain in a May 1984 treatment record, noting tenderness in 
left lower lumbar paravertebral muscles and no radicular 
symptoms.  An August 1985 periodic service examination report 
indicated that the veteran was in normal health.  In a 
November 1987 treatment note, the veteran again complained of 
pain and muscle spasms in his lower back.  However, the 
examiner noted the veteran did not have tenderness or spasms 
in his lumbar region.  

The veteran's November 1987 separation examination report 
again indicated that he was in normal health.  Before 
discharge, the veteran complained of left lower back spasms 
in a November 1987 treatment note.  The examiner stated in a 
December 1987 treatment note that goals were achieved, noting 
that the veteran's back pain was much better and that there 
was no tenderness in the veteran's lumbar region. 

Treatment records dated in July 1989 from the veteran's 
chiropractor, D.C. Lemon, showed that the veteran complained 
of constant dull aching pain in his lower back, back problems 
throughout his adult life, suffering a back injury during 
service, and having a possible herniated disc.  A July 1989 
radiological report listed an impression of rotational 
misalignments present at L3-4 and L4-5 with a possible healed 
fracture of L4 right transverse process.  

Treatment notes dated in June 1989 from the Medical Center of 
Central Georgia show that the veteran complained of lower 
back pain but denied any recent trauma.  He exhibited full 
range of motion void of spasms or tenderness.  A diagnosis of 
lumbosacral strain was listed in the report.  A June 1989 
radiological report states that the veteran has minimal 
hypertrophic spondylosis with well-maintained intervertebral 
disc spaces.  An additional January 1994 examination report 
from the same facility listed diagnoses of exacerbation of 
chronic low back pain and acute lumbar strain.  A 
radiological examination report from the same month noted 
that there were no significant changes in the veteran's 
condition since June 1989 and showed no evidence of 
spondylosis, with S1 joint intact.    

A November 1995 VA examination report indicates that the 
veteran claimed there were instances in Okinawa and Korea in 
which he injured his back in service and stated that his back 
problem was known when he separated from service.  The 
veteran stated that during service in Okinawa around 1971, he 
fell off a truck and landed flat on his back.  The veteran 
also stated in the examination report that he again injured 
his back during service in Korea after falling from a curb 
and striking his back against a tree.  The veteran was 
diagnosed as having chronic low back pain with mild 
spondylosis, narrowed disk spaces L4 - S1 (indicative of disc 
disease), and degenerative arthritis (articular facet L5-S1).  
The examiner noted in his report that the veteran experienced 
discomfort in the lower lumbar region and had full range of 
motion of the lumbar spine.  A November 1995 radiological 
report, which accompanied the VA examination report, listed a 
diagnosis of mild spondylosis of the lower lumbar spine with 
narrowed disc spaces at L4-S1.

An expert medical opinion was requested by the Board in 
January 2003.  See 38 C.F.R. § 20.901 (2002).  An April 2003 
medical advisory opinion from Dr. Roper noted that he had 
reviewed and thoroughly considered all evidence of record.  
The physician listed two diagnoses of the veteran's current 
low back disability in his April 2003 report.  The first 
diagnosis was listed as low back pain, which was to include 
the veteran's low back pain syndrome or lumbago.  The second 
diagnosis was listed as lumbosacral spondylosis without 
myelopathy, which was to encompass the veteran's lumbar 
osteoarthritis, lumbar facet arthropathy, and intervertebral 
disc narrowing.  It was noted that the veteran did experience 
several acute back sprains or strains during service.  
However, the physician stated that it was "possible" but 
"not as least as likely as not" that the veteran's current 
back disability was caused by an injury during service.  The 
physician opined that "the veteran's current back disability 
is most likely multifactorial, primarily due to degenerative 
changes of normal aging (degenerative disk disease and facet 
arthritis), complicated by psychosocial factors affecting his 
medical condition".        

The veteran submitted an independent medical opinion from a 
private physician in May 2003.  It was indicated in the 
physician's report that he also reviewed the veteran's claims 
file as well as the medical evidence of record.  The 
physician, Dr. Bash, opined that the veteran's current back 
disability was caused by back injuries during service.  
Including a passage from the April 2003 medical advisory 
opinion discussed above in his May 2003 opinion, Dr. Bash 
stated that he disagreed with Dr. Roper's statement that the 
veteran's degenerative processes were consistent with his 
age.  The physician cited medical reference materials by 
noting that it is "well known that injuries to the spine 
early in life often lead to advanced degenerative changes 
later in life".  The May 2003 opinion lists four reasons 
upon which the physician based his opinion that the veteran's 
current back disability was caused by back injuries incurred 
in service.  First, the veteran entered service with a normal 
physical examination.  Second, he then had multiple back 
problems in service, which required treatment.  Third, the 
veteran had degenerative changes of the spine at a young age, 
which were described as "most consistent with old service 
time injuries."  Finally, the physician noted that medical 
literature supported an association between "early in life 
back injuries" and degenerative arthritis.    

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2002).  

In this case, service medical records, specifically the 
veteran's November 1987 separation examination report, 
indicated that he was in normal health upon separation from 
service.  Additional service medical records, however, show 
that the veteran was treated for back problems multiple times 
during his periods of active service.  VA examination reports 
and medical opinions, as well as private treatment records 
and medical opinions, all show that the veteran has a 
diagnosed current back disability.  In terms of whether there 
is evidence of a nexus between the current diagnosed back 
disability and injury in service, the record contains two 
medical opinions with opposing conclusions.  Both opinions 
considered the medical records; they were not based on the 
veteran's statements alone.  Both opinions provide the 
supporting reasoning for the opinion expressed.  The Board 
concludes that both medical opinions are equally probative.  

The Board should resolve every reasonable doubt in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2002).  Because the 
evidence concerning the question of nexus is equally 
balanced, with one medical opinion supporting the claim and 
one against the claim, the Board must resolve the doubt in 
favor of the veteran.  When a claimant seeks benefits and the 
evidence is in relative equipoise, the claimant prevails.   
See Gilbert v. Derwinski, 1 Vet. App.49 (1990).  
Consequently, the veteran's claim for entitlement to service 
connection for a back disability is granted.  

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a back disability.  
Concerning VA's duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), the Board 
notes that in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court vacated and remanded the Board's decision 
for VA to obtain additional records, i.e., Social Security 
records.  The Board also notes that the veteran referenced a 
claim for Social Security benefits in an August 1980 
statement.  The Board acknowledges that no attempts were made 
to ascertain whether the veteran was, in fact, receiving 
Social Security benefits or to obtain records from the Social 
Security Administration.  However, as this decision of the 
Board is a complete grant of the benefit sought on appeal - 
i.e., service connection for a back disability - the Board 
concludes that sufficient evidence to decide the claim has 
been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Service connection for a back disability is granted. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

